Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 1 of 14 PageID #: 7725

  


                          ,17+(81,7('67$7(6',675,&7&2857
                              )257+(',675,&72)'(/$:$5(
                                                 
      ),1$1&,$/$336//&
                                                  
      
                                                  
                   3ODLQWLII
                                                  
      
                                                  &$1R&)&&-%
              Y
                                                  
      
                                                   REDACTED - PUBLIC VERSION
      (19(671(7,1&
      DQG<2'/((,1&                             
                                                    
                      'HIHQGDQWV

                                             
                              3/$,17,))),1$1&,$/$336//&¶6
                (0(5*(1&<027,2172$0(1'7+(6&+('8/,1*25'(5
                                             
                                             
      'DWHG'HFHPEHU               
      Redacted Version: December 14, 2020     &%DUU)OLQQ 1R 
      Of Counsel                             (PLO\9%XUWRQ 1R 
                                              3LODU*.UDPDQ 1R 
      0DUF(.DVRZLW]                        5REHUW09UDQD 1R 
      0DWWKHZ$.UDXV                        <281*&21$:$<67$5*$77
      $0DFGRQDOG&DSXWR-U                 7$</25//3
      -RVKXD(+ROODQGHU                     5RGQH\6TXDUH
      .$62:,7=%(16217255(6//3              1.LQJ6WUHHW
      %URDGZD\                           :LOPLQJWRQ'HODZDUH
      1HZ<RUN1<                         
                                  EIOLQQ#\FVWFRP
      PNDVRZLW]#NDVRZLW]FRP                  HEXUWRQ#\FVWFRP
      PNUDXV#NDVRZLW]FRP                     SNUDPDQ#\FVWFRP
      DFDSXWR#NDVRZLW]FRP                    UYUDQD#\FVWFRP
      MKROODQGHU#NDVRZLW]FRP                 
                                              Attorneys for Plaintiff FinancialApps, LLC
  




                                                 
                                                 
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 2 of 14 PageID #: 7726




         Plaintiff FinancialApps, LLC (“FinApps”) hereby moves the Court to amend the

  Scheduling Order (D.I. 28, as subsequently amended by D.I. 93, 101, and 168) in the above-

  captioned case. FinApps further requests that the Court consider this Motion on an expedited

  basis. Pending the Court’s approval, and in lieu of the guidelines set forth under LR 7.1.2, the

  parties jointly propose that the deadline for Defendants Envestnet, Inc. (“Envestnet”) and Yodlee,

  Inc. (“Yodlee”) to file their opposition to this Motion be Wednesday, December 9, 2020, and that

  the deadline for FinApps to file its reply be Friday, December 11, 2020. Pursuant to LR 7.1.1,

  counsel certifies that they have made reasonable efforts to resolve the matters set forth in this

  Motion. While Defendants indicated they will oppose this Motion, they do not oppose FinApps’

  request for expedited consideration. In support of this Motion, FinApps states as follows:

                                    FACTUAL BACKGROUND

         1.      This case arises from Defendants’ fraudulent scheme to copy, misappropriate, and

  reverse engineer FinApps’ proprietary technology (sold and marketed as “Risk Insight,” and

  referred to herein as “Risk Insight 2.0”), in order to facilitate Defendants’ unlawful development

  of several competing products that are virtually identical to FinApps’ Risk Insight 2.0 (the

  “Competing Products”). FinApps has asserted claims for misappropriation of trade secrets, fraud,

  breach of contract, tortious interference with prospective business opportunities, unfair

  competition, unjust enrichment, and violation of several state deceptive trade practices statutes.

         2.      Pursuant to the current Scheduling Order (D.I. 168), opening expert reports are due

  by December 22, 2020. Discovery has been underway since early 2020, but Defendants’ document

  productions to date are woefully deficient. Defendants have also failed to produce large swaths of

  highly relevant discovery, in violation of the Court’s clear instructions.
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 3 of 14 PageID #: 7727




         3.      Specifically, and as further detailed below, Defendants have failed to provide

  adequate access (or in most cases, any access at all) to: (i) internal development and testing

  environments, third-party operational systems, and related tools (the “Development and

  Operational Systems”), which were identified by Defendants and used in connection with the

  Competing Products also identified by Defendants, and to which the Court ordered Defendants to

  provide Plaintiffs access; (ii) Development and Operational Systems that interfaced with Risk

  Insight 2.0, as well as related data and log files; and (iii) Yodlee’s Amazon Web Services (“AWS”)

  environments that hosted Risk Insight 2.0, as well as the data and log files contained therein. All

  of this material is of critical importance to FinApps’ expert reports, and will require time to review

  and analyze. Further, numerous other miscellaneous discovery issues persist, related to among

  other things, multiple outstanding depositions, Defendants’ failure to collect and produce emails

  for key witnesses from Envestnet’s email domain, and Defendants’ failure to provide entire

  categories of highly relevant financial information. Defendants’ failure to abide by their discovery

  obligations has prejudiced FinApps, and in particular, its experts’ ability to prepare their reports.

              Access to Development and Operational Systems – Competing Products

         4.      On October 8, 2020, the Court ordered Defendants to facilitate FinApps’ access to

  the Development and Operational Systems concerning Defendants’ Competing Products (the

  “Oct. 8 Order”). (D.I. 165.) Pursuant to the Court’s directives in the Oct. 8 Order, on October 16,

  2020, the parties met and conferred to discuss how to provide FinApps with access to their

  Developmental and Operational Systems. (D.I. 172.) During this meet and confer, FinApps

  requested that Defendants identify all such Developmental and Operational Systems so that

  FinApps could request access to those most relevant to this case. Id.




                                                    2
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 4 of 14 PageID #: 7728




         5.      On October 28, 2020, Defendants served Defendants’ Description of Competing

  Products and Related First Supplemental Initial Disclosures (the “Supplemental Disclosures”), in

  which Defendants claimed to provide a “description and inventory of all Development and

  Operational Systems used in connection with the development, testing, QA/QC, demonstration,

  and/or production of the ‘Competing Products.’” (Ex. A at 3-4.) On November 5, 2020, FinApps

  requested remote access to various projects within the Development and Operational Systems

  identified by Defendants, which correspond to various Competing Products, including Snapshot

  1.0, Snapshot 2.0, ICE, FastLink, RIServices, RIAdapter, and Account Review. (Ex. B at 11-13.)

         6.      To date, Defendants have failed to facilitate FinApps’ access to nearly all of the

  Development and       Operational    Systems,    which    Plaintiff   has   specifically   requested,

  notwithstanding that Defendants identified them as having been used by the Competing Products

  that Defendants also identified. In fact, rather than facilitating such access – despite being under

  Court order to do so – Defendants opted to wait until November 24, 2020 to make a limited

  document production that is facially incomplete (just as FinApps warned Defendants it would be

  (Ex. B at 6, 9)), and which omits various attachments, screenshots, and other important material.

         7.      Specifically, Defendants refused to provide FinApps any form of access to their

  JIRA and Bugzilla systems, despite identifying these systems in their Supplemental Disclosures.

  Instead, Defendants insisted on making a limited document production based on an export of

  certain HTML and Excel reports from JIRA and Bugzilla, ignoring FinApps’ repeated

  admonishments that this would not “provide an adequate substitute for remote access,” because

  such exports would “omit key details, such as audit trails and attachments (e.g., documentation,

  screenshots of Competing Products, specifications/requirements, release notes, other SDLC




                                                   3
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 5 of 14 PageID #: 7729




  artifacts), which contain highly relevant, essential information that is not available elsewhere,

  including HTML and Excel reports.” (Ex. B at 6.)

         8.      Shortly thereafter, FinApps and its experts reviewed Defendants’ production, and

  confirmed that, among other things, (i) Defendants failed to provide JIRA and Bugzilla data for

  all of the Competing Products or all of the relevant timeframe; and (ii) the exports Defendants did

  provide omitted numerous key attachments, documents, and screenshots, as well as other highly

  relevant materials contained in these systems, consistent with FinApps’ prior warnings. (Ex. B at

  2-3.) On December 1, 2020, FinApps raised these deficiencies with Defendants, who responded

  by purporting to “disagree that Defendants’ discovery responses and/or productions are

  inadequate,” without further explication. (Id. at 1.)

         9.      On December 1, 2020, Defendants purported to provide Plaintiff’s expert with

  limited “customer level” access to certain portals and test data related to the development and

  testing of Snapshot 2.0 – a product with identical functionality to Risk Insight 2.0, and which

  multiple of Defendants’ fact witnesses have testified was developed and deployed specifically to

  replace Risk Insight 2.0. The provided materials relate exclusively to Snapshot 2.0, however, and

  none of the other Competing Products. Further, even a cursory review of these materials confirms

  that they are inadequate, facially incomplete, and do not match the actual environments or data

  used to develop or test Snapshot 2.0 during the relevant time period, as confirmed by Defendants’

  own contemporaneous emails.

         10.     Notably, other than this limited and inadequate access to certain Snapshot 2.0

  materials, Defendants have facilitated absolutely no access whatsoever to the other Development

  and Operational Systems identified in their Supplemental Disclosures. As FinApps explained to

  the Court in connection with the briefing that preceded the Oct. 8 Order, access to the Development




                                                   4
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 6 of 14 PageID #: 7730




  and Operational Systems associated with Defendants’ Competing Products is critically important,

  and Defendants’ delays have severely prejudiced FinApps’ experts, preluding them from

  undertaking the analysis they need to perform to opine on Defendants’ misconduct.

                 Access to Development and Operational Systems – Risk Insight 2.0

         11.     In connection with its November 20, 2019 requests for production, FinApps

  requested information and data related to the Development and Operational Systems that

  interfaced with Risk Insight 2.0’s AWS environments, which were owned and controlled by

  Yodlee (including Pingdom, Papertrail, and Cloud 66, among others). The data stored in these

  systems include access, activity, and other system logs documenting all activity executed within

  the various Risk Insight 2.0 environments, including activities related to Defendants’ misconduct.

         12.     On August 12, 2020, after uncovering documents that appear to show that

  Defendants have cancelled the subscriptions to various Development and Operational Systems

  used in connection with Risk Insight 2.0 (including Pingdom, Papertrail, and Cloud 66) after the

  commencement of this litigation (Ex. C), FinApps sought and received Defendants’ assurances, at

  a meet and confer, that such materials had been properly preserved prior to cancellation and would

  be provided to FinApps in due course. (Ex. D at 5.) In fact, at the meet and confer, Defendants’

  lead counsel expressly represented that all such materials had been “backed up.” And, on August

  17, 2020, in a memorialization of the August 12 meet and confer, Defendants further confirmed

  that “each of the Risk Insight operations servers and other services that interfaced with the Risk

  Insight AWS environments have been fully preserved and maintained by Yodlee during the

  pendency of the litigation.” (Id. at 6.)

         13.     On November 3, 2020, however – less than eight weeks before the due date for

  opening expert reports – Defendants informed FinApps for the first time that “[a]s for Pingdom,




                                                  5
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 7 of 14 PageID #: 7731




  Papertrail, and Cloud 66, Yodlee does not have access to those databases since Yodlee stopped

  paying for those subscriptions,” and suggested that FinApps “subpoena those parties directly.”

  (Ex. E at 1.) As a result of Defendants’ failure to preserve this critical evidence – or even timely

  inform FinApps of this failure – FinApps must now incur significant expense to seek this evidence

  directly from the relevant third-party providers.1 This process is underway, but it will likely take

  weeks for the relevant data and information to be provided to FinApps, as well as significant time

  for FinApps’ experts to review, analyze, and incorporate it into their report.

                 Access to Yodlee’s AWS Environments and Related Data

         14.     In addition to Development and Operational Systems data related to the Risk

  Insight 2.0 AWS environments, FinApps also requested access to each of the specific Risk Insight

  2.0 environments hosted on Yodlee’s AWS account (including without limitation Production,

  Demo, UAT, and Sandbox environments, or their functional equivalent), as well as any AWS logs

  related to or created, generated, or maintained in connection with Risk Insight 2.0 (including

  without limitation, audit logs, access logs, activity logs, system logs, and user logs). Among other

  things, access to these environments and the data and logs they contain will provide FinApps’

  experts with information concerning Defendants’ misuse, misappropriation, and reverse

  engineering of Risk Insight 2.0, its components, and its proprietary technology in connection with

  Defendants’ attempts to build Competing Products.

         15.     Despite multiple meet and confers on this subject since July 2020, however,

  Defendants have yet to produce any data related to Risk Insight 2.0’s “lower” environments (i.e.,

  the UAT, Demo, and Sandbox environments), where FinApps believes significant misconduct


  1
          FinApps intends to seek all costs and expenses incurred in issuing and serving these third-
  party subpoenas due to Defendants’ failure to abide by their preservation obligations and refusal
  to seek the evidence themselves from the third-parties.


                                                   6
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 8 of 14 PageID #: 7732




  occurred. Further, the limited data that Defendants have produced relates solely to Risk Insight

  2.0’s Production environment and, in any event, lacks the critical system and activity logs that are

  central to FinApps’ request, among other things.2 Even if this material were made available

  promptly, it would still take months for FinApps’ experts to review, analyze, and incorporate this

  material into their reports, further underscoring the need for a schedule extension.

                 Additional Discovery Deficiencies and Outstanding Depositions

         16.     Numerous significant discovery issues in addition to those set forth above also

  persist, and also militate in favor of the amendments to the schedule sought by FinApps.

         17.     For example, at the outset of discovery, FinApps requested (and Defendants agreed)

  that, to the extent some or all of Defendants’ custodians have both a Yodlee and an Envestnet

  email domain, both would be collected and searched in connection with FinApps’ document

  requests. Defendants’ document production to date, however, does not appear to contain any

  custodial emails for the Envestnet email domain associated with certain key custodians, including

  Stuart DePina, Brandon Rembe, Arun Anur, Tom Hemple, Bill Parsons, and Julie Solomon.

         18.     Similarly, entire categories of material documents appear to be missing from

  Defendants’ document production, including but not limited to documents concerning (i) actual

  sales, revenues, profits, and related financial information for Risk Insight 2.0; (ii) projected sales,

  revenues, profits, and related financial information for Risk Insight 2.0; (iii) financial information

  related to professional services performed in connection with Risk Insight 2.0; (iv) actual sales,



  2
           Defendants purport to have produced an “access log” associated with Risk Insight 2.0’s
  Production environment, but this document merely comprises a list of users with credentials to
  access the system. Moreover, and inexplicably, Defendants provided only a single set of
  credentials for access to “CloudTrail,” the AWS service that purportedly contains historical log
  files, and have expressly barred FinApps’ experts from using such access, without any basis for
  doing so. (Ex. F at 1-2.) Defendants’ recalcitrance is arbitrary, unreasonable, and has prevented
  FinApps’ experts from performing a meaningful review of the Production environment.


                                                    7
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 9 of 14 PageID #: 7733




  revenues, profits, and related financial information for Defendants’ Competing Products; and

  (v) projected sales, revenues, profits, and related financial information for Defendants’ Competing

  Products. (Ex. H.) FinApps raised these deficiencies with Defendants on November 11, 2020, but

  Defendants have yet to provide a response. These documents are directly relevant to FinApps’

  damages (and FinApps’ damages expert’s report), and also will demonstrate the valuable nature

  of FinApps’ trade secrets and Defendants’ motivation for misappropriating them. Without such

  documents, FinApps has been, and continues to be, significantly prejudiced.

         19.     Further discovery issues impacting the schedule of this case relate to critical

  depositions of Defendants’ witnesses, which also remain outstanding. Specifically, on November

  6, 2020, FinApps served Notices of Rule 30(b)(6) Depositions on both Defendants. On November

  24, 2020, Defendants unilaterally informed FinApps that they would “respond with objections and

  responses by December 14.” (Ex. G at 1.) Given that it is highly likely the parties will need to

  meet and confer subsequent to the service of Defendants’ responses and objections, and that

  Defendants have yet to disclose the identities or schedule of Defendants’ designated witnesses, it

  will be several weeks before FinApps can depose Defendants’ Rule 30(b)(6) witnesses.

         20.     Finally, as the Court is aware, FinApps has also requested leave to conduct an

  additional 50 hours of deposition discovery of Defendants’ fact witnesses. 3

         21.     On December 1, 2020, FinApps sought Defendants’ consent to amend the schedule,

  to address outstanding discovery issues prior to the deadline for opening expert reports. (Ex. B at

  2-3.) In response, Defendants expressly ignored the issues raised by FinApps, and instead offered

  a proposed schedule that fails to address any of the issues outlined by FinApps, and further fails

  to respond to the prejudice and other concerns raised by FinApps. In particular, Defendants’



  3
         FinApps’ request is scheduled to be heard by the Court on Monday, December 7, 2020.


                                                  8
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 10 of 14 PageID #: 7734




   proposed schedule provides insufficient time for the above issues to be resolved, and does not

   account whatsoever for the time it will take experts to analyze any of the aforementioned discovery

   for their reports. The parties met and conferred on December 3, 2020, and are now at an impasse.

                                             ARGUMENT

          22.     Pursuant to Fed. R. Civ. P. 16(b)(4), a scheduling order may be amended for good

   cause where the current schedule “cannot reasonably be met despite the diligence of the party

   seeking the extension.” ICU Med. Inc. v. Rymed Techs., Inc., 674 F. Supp. 2d 574, 577 (D. Del.

   2009). Good cause “hinges on diligence of the movant, and not on prejudice to the non-moving

   party.” Roquette Freres v. SPI Pharma, Inc., No. 06-540-GMS, 2009 WL 1444835, at *4 (D. Del.

   May 21, 2009). Here, FinApps meets this standard because, at all times, FinApps has acted with

   diligence, repeatedly seeking Defendants’ compliance with discovery requests and deadlines,

   while promptly bringing issues to the Court when necessary. Meanwhile, Defendants have yet to

   articulate any prejudice stemming from the amendment FinApps seeks.

          23.     As described above, substantively wide-ranging discovery critical to FinApps’ case

   remains outstanding. Across the board, however, Defendants have either refused to provide

   materials they are obligated to produce and in some cases have already agreed to provide, ignored

   FinApps’ requests for such materials, or failed to respond to the litany of deficiencies articulated

   by FinApps over the course of months.

          24.     Moreover, even after all of the outstanding discovery discussed above is completed,

   FinApps’ experts will require sufficient time to review and analyze the discovery for incorporation

   into their expert reports. Each of the discovery issues described above (let alone all of them taken

   together) is independently sufficient to warrant the amendment requested here. Discovery in this

   matter is now several months behind where it should be. Even the most extraordinary of efforts




                                                    9
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 11 of 14 PageID #: 7735




   would not permit the parties to meet either the existing expert discovery deadline or Defendants’

   proposed amended deadline.

          25.    FinApps has exercised all reasonable diligence in seeking this extension. As soon

   as FinApps learned of Defendants’ refusal to provide crucial discovery in time for its use in

   FinApps’ opening expert reports, counsel inquired about a stipulated extension. (Ex. B at 2-3.)

   When Defendants refused (id. at 1-2), FinApps promptly prepared and filed this motion.

          26.    Prior extensions of the case schedule by stipulation leave no remaining space to

   accommodate the additional months needed to complete fact discovery and allow for an orderly

   exchange of expert reports. As a result, maintaining the current Scheduling Order would severely

   prejudice FinApps, especially given that it is Defendants’ own discovery issues and delays that

   have precluded the parties from meeting the remaining deadlines in the current Scheduling Order.

                                           CONCLUSION

          WHEREFORE, FinApps respectfully requests that the Court grant this Motion and enter

   the proposed Amended Scheduling Order attached hereto.




                                                  10
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 12 of 14 PageID #: 7736




    Dated: December 4, 2020               YOUNG CONAWAY STARGATT
                                           & TAYLOR, LLP
    Of Counsel:
                                          /s/ Pilar G. Kraman
    Marc E. Kasowitz                      C. Barr Flinn (No. 4092)
    Matthew A. Kraus                      Emily V. Burton (No. 5142)
    A. Macdonald Caputo, Jr.              Pilar G. Kraman (No. 5199)
    Joshua E. Hollander                   Robert M. Vrana (No. 5666)
    KASOWITZ BENSON TORRES LLP            Rodney Square
    1633 Broadway                         1000 N. King Street
    New York, NY 10019                    Wilmington, Delaware 19801
    (212) 506-1700                        (302) 571-6600
    mkasowitz@kasowitz.com                bflinn@ycst.com
    mkraus@kasowitz.com                   eburton@ycst.com
    acaputo@kasowitz.com                  pkraman@ycst.com
    jhollander@kasowitz.com               rvrana@ycst.com

                                          Attorneys for Plaintiff FinancialApps, LLC




                                        11
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 13 of 14 PageID #: 7737




                                   CERTIFICATE OF SERVICE

          I, Pilar G. Kraman, Esquire, hereby certify that on December 14, 2020, I caused to be

   electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

   using CM/ECF, which will send notification that such filing is available for viewing and

   downloading to registered participants.

          I further certify that on December 14, 2020, I caused the foregoing document to be served

   by e-mail on the following counsel of record:

                  Henry E. Gallagher, Jr.
                  Lauren P. DeLuca
                  CONNOLLY GALLAGHER LLP
                  1201 North Market Street, 20th Floor
                  Wilmington, DE 19801
                  hgallagher@connollygallagher.com
                  ldeluca@connollygallagher.com

                  Gary M. Miller
                  Gary M. Elden
                  Hugh A. Abrams
                  Amy Y. Cho
                  Ian M. Hansen
                  SHOOK, HARDY & BACON, L.L.P.
                  111 S. Wacker Drive, Suite 4700
                  Chicago, IL 60606
                  gmiller@shb.com
                  gelden@shb.com
                  habrams@shb.com
                  acho@shb.com
                  ihansen@shb.com

                  Jason M. Richardson
                  SHOOK, HARDY & BACON, L.L.P.
                  One Montgomery Street, Suite 2600
                  San Francisco, CA 94104
                  jmrichardson@shb.com

                  Attorneys for Defendants, Envestnet, Inc.
                  and Yodlee, Inc.
Case 1:19-cv-01337-CFC-CJB Document 227 Filed 12/14/20 Page 14 of 14 PageID #: 7738




                                YOUNG CONAWAY STARGATT
                                & TAYLOR, LLP

                                /s/ Pilar G. Kraman
                                C. Barr Flinn (No. 4092)
                                Emily V. Burton (No. 5142)
                                Pilar G. Kraman (No. 5199)
                                Robert M. Vrana (No. 5666)
                                Rodney Square
                                1000 North King Street
                                Wilmington, Delaware 19801
                                (302) 571-6600
                                bflinn@ycst.com
                                eburton@ycst.com
                                pkraman@ycst.com
                                rvrana@ycst.com

                                Attorneys for Plaintiff FinancialApps, LLC



   24864483.1




                                          2
